ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_01_FR.txt. 33

OPINION INDIVIDUELLE DE M. HACKWORTH
[Traduction ]

La Cour a eu raison, à mon sens, de conclure que la thèse de la
Suisse selon laquelle le Gouvernement des États-Unis est tenu de
restituer les avoirs aux États-Unis réclamés par V’Interhandel ou,
subsidiairement, de soumettre le différend à l'arbitrage ou à la
conciliation, ne peut être admise, l’Interhandel n'ayant pas épuisé
ses recours devant les tribunaux des États-Unis.

Je suis cependant au regret de ne pouvoir admettre le rejet par
la Cour de la première exception préliminaire présentée par les
États-Unis visant à contester la compétence de la Cour de connaître
de la requête de la Suisse.

*
* *

La première exception préliminaire

Il conviendrait selon moi de retenir cette exception pour les
raisons suivantes: .

La Déclaration par laquelle les Etats-Unis ont accepté la juri-
diction obligatoire de la Cour a été adressée au Secrétaire général
des Nations Unies le 26 août 1946. La Déclaration se limitait aux
« différends juridiques qui s’élèveront a l’avenir », c’est-à-dire aux
différends postérieurs au 26 août 1946. A mon avis, le litige dont il
s’agit s'est produit bien avant le dépôt de la Déclaration. Pour bien
comprendre la nature intrinsèque de la controverse, il est nécessaire
de l’examiner dans son ensemble et dès son origine. Il me semble à
la fois irrationnel et quelque peu artificiel d’aborder le problème
en y distinguant deux phases — l’une ayant trait au blocage des
avoirs de l’'Interhandel en Suisse, l’autre à la mise sous séquestre
des avoirs réclamés par l’Interhandel aux États-Unis — et en
formulant des conclusions sur cette base. Les faits et l'historique
de la controverse ne se prêtent pas, selon moi, à un tel processus de
simplification.

Il est admis par les Parties que la General Aniline and Film
Corporation, compagnie américaine, a été constituée par VI.G.
Farbenindustrie, A. G., de Francfort, Allemagne. Il est admis
également que I’I. G. Chemie (Interhandel), compagnie suisse, a
été fondée sur l'initiative et s’est trouvée initialement placée sous
le contrôle de l’I. G. Farben. Le Gouvernement suisse a soutenu que
l’Interhandel a cessé d’être à l'I. G. Farben lors de sa réorganisation
en 1940. Ce point de vue n’a jamais été admis par les États-Unis.

Il est inutile et inopportun, aux fins de la présente affaire, d’es-
sayer de se prononcer définitivement sur cette argumentation. Il
suffit de dire qu’en fait, le fond du différend entre les deux Parties
a, et a eu depuis le début, un double caractère — le statut ennemi

31
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 34

ou non-ennemi de |’Interhandel et le statut ennemi ou non-ennemi
des avoirs qu’on prétend appartenir à l’Interhandel. Ces questions
ont constitué dès le début le centre de gravité du différend entre les
deux Gouvernements. Ce sont deux aspects mutuellement liés d’un
seul et même problème. À aucun moment ils n’ont été séparés l’un
de l’autre. C’est en raison du prétendu caractère ennemi de l’Inter-
handel que les actions de la General Aniline and Film Corporation
réclamées par l’Interhandel ont été séquestrées comme propriété
ennemie en 1942; c'est en raison du même prétendu caractère
ennemi que les Etats-Unis se sont efforcés de provoquer le blocage
des avoirs de l’Interhandel en Suisse. C’est par trop simplifier le
probléme que de conclure, compte tenu des faits connus, que la
controverse sur les avoirs en Suisse constituait ou constitue une
affaire séparée et distincte de celle portant sur les avoirs aux Etats-
Unis, ou de supposer que l’une a commencé là ou l’autre a cessé.
La controverse ne peut être séparée en deux secteurs géographiques
ni différenciée par un facteur de temps. Le même sujet de différend
— le statut ennemi ou non-ennemi de l’Interhandel — et la bonne
foi des prétentions de cette compagnie se retrouvent dans les deux
phases de la double controverse — celle ayant trait aux avoirs en
Suisse et celle concernant les avoirs aux États-Unis. Les données
historiques corroborent cette conclusion.

L’ordonnance du secrétaire au Trésor du 16 février 1942 et celle
du Alien Property Custodian du 15 février 1943 précisent que les
actions de la General Aniline and Film Corporation revendiquées
maintenant par l’Interhandel ont été séquestrées comme biens
ennemis. Cette derniére ordonnance qualifiait les actions de biens
appartenant à l'I. G. Farbenindustrie A. G. de Francfort, Alle-
magne, ou détenus à son profit.

Le jour même où a été rendue l'ordonnance du 16 février 1942, le
Département d’État a envoyé un aide-mémoire au ministre de
Suisse à Washington, l’informant des dispositions prises et déclarant
qu'il en avait été ainsi « parce que, de l’avis de secrétaire au Trésor,
ces actions sont effectivement contrôlées par des intérêts allemands».
L’aide-mémoire niait toute intention de la part du Gouvernement
des États-Unis de compromettre ou de léser les intérêts suisses
légitimes ou de leur porter autrement préjudice. La Suisse n’a rien
fait ni répondu à ce sujet.

L’Interhandel a pris plus tard certaines dispositions pour
recouvrer les actions, notamment en introduisant en 1948 une action
civile devant la District Court du District de Columbia. Ces der-
niéres mesures, bien qu’ayant un intérét historique, ne présentent
pas d'importance pour les fins de la présente affaire.

Entre temps, les Puissances alliées occupant l’Allemagne, no-
tamment les Etats-Unis, se sont efforcés de provoquer le blocage
par le Gouvernement de la Suisse des avoirs de l’Interhandel dans
ce pays. Les discussions qui en ont résulté concernent directement

32
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 35

la question de savoir si le différend actuel s’est produit avant la
date à laquelle les Etats-Unis ont accepté la juridiction de la Cour.
Sans vouloir fournir un exposé détaillé de ces discussions, il
conviendra au départ de se référer à certaines de celles qui ont eu
lieu avant le 26 août 1946. Bien qu'il ait provisoirement bloqué, à
la fin de 1945, les avoirs de l’Interhandel, le Gouvernement suisse
s’en est tenu, pratiquement depuis le début, au point de vue selon
lequel l’Interhandel s’était complètement détachée de l’I. G. Farben
en 1940, et qu'il n’y avait, par conséquent, pas lieu de décréter le
blocage de ses biens (mémoire, par. 18). On peut dire que cette atti-
tude a marqué le début d’une divergence de vues catégorique et,
partant, d’un différend, quant au statut de l’Interhandel et de ses
avoirs. La position du Gouvernement suisse a été pour la première
fois définitivement exposée dans une communication en date du
6 novembre 1945, adressée par M. R. Hohl, du Département fédéral
suisse, division des Affaires étrangères, à M. Daniel J. Reagan,
conseiller de la légation des États-Unis à Berne. Cette communi-
cation, après avoir fait mention de diverses conversations que
M. Reagan avait eues avec le prédécesseur de M. Hohl et d’une
enquête menée par l'Office suisse de compensation qui n’a «amené
la découverte d'aucun document permettant de conclure que l'I. G.
Chemie est une société contrôlée de l’Allemagne », ajoutait:

« Je vous saurais donc gré d'informer vos autorités de ce qui
précède en soulignant que les investigations très approfondies
faites en Suisse n'ont pas permis d'établir l'existence actuelle d’un
lien entre I. G. Chemie et I. G. Farben. Vous voudrez bien dire
également à Washington que les autorités fédérales comptent
maintenir ce blocage provisoire jusqu’au 31 janvier 1946 et le
lever ensuite à moins que, avant cette date, du côté américain
ou allié, la preuve n'ait été apportée que l’I. G. Chemie doit être
considérée comme une société sous influence prépondérante alle-
mande, au sens des arrêtés des 16 février, 27 avril, 3 juillet 1945. »
(Exception préliminaire, pièce à l’appui n° 12.)

Cette déclaration montre que les autorités suisses sont nettement
en désaccord avec les allégations du Gouvernement des États-Unis
selon lesquelles l'Interhandel servait de prête-nom à l'I. G. Farben,
sous la seule réserve d’une offre de recevoir des États-Unis ou de
leurs alliés, et dans un délai fixé, la preuve que « VI. G. Chemie doit
être considérée comme une société sous influence prépondérante
allemande ».

Le 19 janvier 1946, la légation a envoyé à M. Hohl une communi-
cation qui, après avoir fait état d’une communication antérieure
aux fins d'obtenir la prolongation du blocage provisoire des avoirs
de l’Interhandel au-delà du 31 janvier, mentionnait également le
fait qu'avait été signalée une modification de la structure de
l’Interhandel. Cette communication déclarait:

«Mon Gouvernement m'a demandé maintenant de vous faire
part des préoccupations que lui cause le fait que cette modification,

33
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 36

apportée à la structure d’une entreprise considérée par lui comme
contrôlée par les Allemands et bloquée pour ce motif par les auto-
rités compétentes de votre Gouvernement, a été ostensiblement
autorisée par lesdites autorités.

Mon Gouvernement me prie de vous faire connaître son désir
de ne voir autoriser aucune modification, dans la structure ou
dans l’organisation d’une société actuellement bloquée en vertu
des décrets fédéraux, en matière d’avoirs allemands. Mon Gou-
vernement considère cette question comme particulièrement
importante, étant donné les propositions faites par votre Gouver-
nement d'examiner avec les Gouvernements alliés le problème des
avoirs allemands en Suisse. Mon Gouvernement entend revenir sur
ce sujet au cours de toute conférence qui pourra être tenue dans
un proche avenir au sujet de ce problème.

Mes collègues britanniques et français me font savoir qu'ils vous
adressent des lettres dans le même sens.» (Ibid., pièce à l'appui
n° II.)

Les discussions proposées dont il est fait état dans cette cita-
tion ont eu lieu ultérieurement à Washington entre les délégations
de la France, de la Grande-Bretagne, des États-Unis et de la Suisse,
et ont donné lieu à la signature, le 25 mai 1946, d’un accord dit
Accord de Washington. Cet Accord stipulait entre autres: a) la
liquidation par la Suisse des biens en Suisse « appartenant à des
Allemands en Allemagne, ou contrôlés par eux » (dont le produit
devait être versé à l'Agence alliée des réparations en vue du relève-
ment des pays dévastés ou de ceux dont les ressources ont été épui-
sées par l'Allemagne pendant la guerre); et b) le déblocage par le
Gouvernement des États-Unis des avoirs suisses aux Etats-Unis.
L'article IV prévoyait également l'arbitrage des différends aux-
quels pourrait donner lieu l’application ou l'interprétation de
VAccord. (Zbid., pièce à l'appui n° 28.)

Cet Accord a été invoqué par la Suisse dans la présente affaire, et
il en sera fait état par la suite.

A la suite de la conclusion de Accord de Washington, les discus-
sions entre les représentants de la Suisse et des Etats-Unis a pro-
pos des avoirs de l’Interhandel en Suisse se sont poursuivies et, le
10 août 1946, l'Office suisse de compensation a fait parvenir une
communication à M. Harry Leroy Jones (représentant du départe-
ment de la Justice des États-Unis), par les soins de la légation des
Etats-Unis à Berne, où il est dit:

« Comme vous le savez, nous avons fait deux revisions con-
cernant cette maison. Suivant le résultat de ces recherches détaillées
nous sommes d’avis que la maison « Interhandel » ne peut être
bloquée. Néanmoins, nous l’avons bloquée provisoirement, étant
donné que les représentants des Etats-Unis ont déclaré, à maintes
reprises, qu'ils possèdent des documents, prouvant que la maison
« Interhandel » est contrôlée par les Allemands. Malheureusement,
nous n'avons pas encore pu prendre connaissance de ces documents. »
(Pièce à l'appui n° 14.)

34
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 37

Si la porte restait entr’ouverte pour une nouvelle discussion
«afin que l’affaire en question puisse être liquidée aussitôt que pos-
sible », la conclusion suisse, selon laquelle les avoirs de l’Inter-
handel ne devraient pas être bloqués, se présente nettement comme
définitive.

Plus tard encore, le 16 août 1946, dans un mémorandum de
M. Conover à M. Plitt, respectivement attaché et conseiller de la même
légation, M. Conover a rendu compte d’une conférence qu'il avait
eue avec M. Jones et M. Fontanel, du Département politique suisse.
I a déclaré que M. Fontanel avait expliqué qu'il avait rendu visite
à M. Petitpierre, du Département politique, et lui avait présenté
une lettre de M. Jones et que M. Petitpierre avait déclaré que
l'I. G. Chemie ne serait pas débloquée immédiatement, « mais qu’il
ne convenait pas que l’O. S. C. (Office suisse de compensation) mit à
la disposition du représentant de l'Amérique ou de représentants
d’autres pays étrangers des documents relatifs à une société, la-
quelle, après deux enquêtes auxquelles avait successivement pro-
cédé l'O. S. C., avait été reconnue qu’étant propriété suisse » et que
«M. Petitpierre, par conséquent, estimait qu'il incombait aux
autorités américaines de produire des preuves si elles désiraient
contester cette décision ». (Jbid., pièce à l’appui n° 15.)

Ici encore, le chef du Département politique du Gouvernement
suisse déclare qu'après deux enquêtes de l’O.S. C., l’Interhandel
«avait été reconnue comme étant propriété suisse », et qu’il appar-
tenait «aux autorités américaines de présenter des preuves si elles
désiraient contester cette décision ».

Il ressort manifestement de ces documents qu’au moment où les
États-Unis soutenaient que l’Interhandel était une organisation
sous contrôle allemand, le Gouvernement suisse prenait définitive-
ment position que l’Interhandel s’était totalement libérée de tout
contrôle ou intérêt allemand. Il est à peine douteux qu’une diffé-
rence d'opinion constitutive d’un différend s'était donc produite sur
le statut de l'Interhandel et de ses avoirs. La position suisse, en
opposition à celle des États-Unis, était devenue définitive et cela
avant le dépôt de la déclaration des États-Unis du 26 août 1946.

Tl est assez vain de dire, comme il a été soutenu au cours de la
procédure orale, que cette période était consacrée à une coopéra-
tion amiable. Sans doute les discussions étaient courtoises, mais
elles s’orientaient dans des sens différents. Le litige n’était pas
formulé par un échange de notes diplomatiques aux échelons les
plus élevés, mais ce n’est pas un critère. Des deux côtés, les fonction-
naires représentaient leur gouvernement. Ils n’agissaient pas à un
autre titre. Ils étaient chargés de la question. Leurs gouvernements
les avaient désignés pour essayer d’aboutir à une entente. Au lieu
d’une entente, ils aboutirent à une impasse sur le point essentiel et,
de part et d’autre, ne bougèrent plus de leur position.

35
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 38

On a dit que le différend visait des avoirs en Suisse. Cela est vrai,
mais il était bien plus large que cela. Le centre de gravité du diffé-
rend portait sur le statut et le fonctionnement de l’Interhandel.
Était-ce une société vraiment neutre, ou agissait-elle comme prête-
nom pour V’I. G. Farben, la société mère? La Suisse soutenait qu’elle
s'était lavée de toute tache de caractère ennemi, qu'elle était main-
tenant complètement neutre et que ses avoirs étaient ceux d’un
neutre. Les États-Unis n'étaient pas d’accord avec ce point de vue.
Quel que soit le critére auquel on se rapporte, il ne semble pas que
l’on puisse échapper à la conclusion qu'il existait entre les Parties
un différend certain, non seulement quant aux avoirs de l’Inter-
handel en Suisse, mais quant au statut de l’Interhandel elle-même
et à la bonne foi de ses prétentions vis-à-vis de l’ I. G. Farben. C’est
à la suite de ce litige que la Suisse a réclamé plus tard les avoirs
situés aux États-Unis, qu’elle prétend être des biens neutres.

*
* *

Entre le différend concernant les avoirs en Suisse et la contro-
verse actuelle relative aux avoirs aux Etats-Unis, il existe un lien
certain qui ressort de l’échange ultérieur de correspondance diplo-
matique entre les deux Gouvernements.

Le 4 juin 1947, la légation suisse 4 Washington a envoyé un
aide-mémoire au Département d’Etat qui précisait que les autorités
suisses compétentes avaient autorisé l’Interhandel à faire appel
contre le blocage de ses avoirs et qu'il apparaissait comme très
vraisemblable que le blocage serait bientôt levé. Il était indiqué
qu'en pareil cas «les autorités suisses espèrent fermement que
Yon aboutira à un règlement favorable pour les titres de la
General Aniline and Film Corporation, société qui appartient à l’In-
terhandel et qui, en février 1942, a été mise sous séquestre par le
Alien Property Custodian ». (1bid., pièce à l'appui n° 16.)

Le Département d'État a répondu, le 18 juin 1047, en déclarant
que la question relative au règlement de laffaire de l’Interhandel
était l’une de celles qui, aux termes de l’Accord de Washington,
devaient être traitées par la Commission mixte et que:

«... Dans ces conditions, le Gouvernement des Etats-Unis,
conformément aux obligations assumées par lui en vertu de l’Ac-
cord de Washington, en date du 25 mai 1946, n’est pas en mesure
de porter les questions soulevées dans la note dont il s’agit devant
un autre forum que la Commission mixte.

Au cours des négociations qui ont abouti à l’Accord du 25 mai
1946, Jes représentants des Etats-Unis ont clairement indiqué
qu'une décision, intervenant dans l’affaire de l’Interhandel, ne
pourrait exercer d’effet sur un réglement quelconque ou sur une
décision visant la mise sous séquestre, par le Alien Property
Custodian, en février 1942, des actions de la General Aniline and
Film C orporation. Le Gouvernement des Etats-Unis n’a pas modi-
fié sa manière de voir en l'espèce.» (/bid., pièce à l'appui n° 17.)

36
INTERHANDEL (OPIN, INDIV. DE M. HACKWORTH) 39
|

Dans une autre communication adressée au Département d’État
le 4 mai 1948, le ministre de Suisse a mentionné les procédures pour-
suivies en Suisse à propos de l’Interhandel et a déclaré que l’Auto-
rité suisse de recours a rétroactivement levé le blocage de l’Inter-
handel à la date du 5 janvier 1048. Il a indiqué également que les
trois Gouvernements alliés, n’ayant pas demandé dans le délai
prévu par l’Accord de Washington la soumission du différend à
l’arbitrage, la décision de l’Autorité de recours «aux termes de
laquelle l’Interhandel est une entreprise suisse, est devenue défini-
tive et obligatoire pour toutes les parties à l’Accord ». La note
concluait :

«Aux termes de l’article IV de l'Accord de Washington, le
Gouvernement des Etats-Unis est convenu de débloquer des avoirs
suisses aux Etats-Unis. .

Le ministre serait donc reconnaissant au Département d’Etat
de bien vouloir prendre contact avec les autorités compétentes
du Gouvernement afin de faire restituer à I’Interhandel les biens
mis sous séquestre.» (Ibid., pièce à l’appui n° 19.)

Par une note en date du 26 juillet 1948 au chargé d’affaires par
intérim de la Suisse, le Département d’État a repoussé la demande
de restitution des avoirs séquestrés revendiqués par l'I. G. Chemie
(Interhandel) déclarant ce qui suit, comme étant l'opinion définitive
et mûrement pesée du Gouvernement des États-Unis en l'espèce:

« Ainsi que les représentants du Gouvernement suisse en ont
été jusqu’à présent informés, le Gouvernement des Etats-Unis
estime que la décision de l'Autorité suisse de recours est sans effet
sur la question afférente aux avoirs aux Etats-Unis, mis sous
séquestre par le Gouvernement de ce pays et revendiqués par
FI. G. Chemie.

La décision de l’Autorité suisse de recours a été rendue à la
suite d'un appel interjeté par l'I. G. Chemie contre le blocage
provisoire ordonné par l'Office suisse de compensation, sur la base
du décret du Conseil fédéral en date du 16 février 1945, et non
à la suite d’un appel interjeté conformément aux termes de l'Accord
de Washington du 25 mai 1946. Le point de savoir si les avoirs
en Suisse, détenus par l’I. G. Chemie, sont des avoirs allemands,
tombant sous l'application de Accord de Washington, est encore
pendante devant la Commission mixte. Evidemment, la décision
de l’Autorité suisse de recours, laquelle a été rendue à la suite
d’un appel interjeté en vertu d’un décret suisse plutôt qu’à la
suite d’une requête de la Commission mixte, ou d’une partie
intéressée en vertu de l'Accord, ne lie pas les Etats-Unis, même
quant au statut des avoirs en Suisse de l’I. G. Chemie.» (Jbid.,
pièce à l’appui n° 20.)

Cette correspondance prouve amplement que le différend actuel
relatif au statut ennemi ou non-ennemi de l’Interhandel et le carac-

tère ennemi ou non-ennemi des avoirs aux Etats-Unis revendiqués
par l’Interhandel n’est rien d’autre que la continuation de la contro-

37
INTERHANDEL (OPIN. INDIV. DE M. HACKWORTH) 40

verse existant précédemment à propos de l’Interhandel et de ses
avoirs en Suisse. I] est indiqué dans la citation que je viens de faire
que la décision de l’Autorité de recours ne lie pas les Etats-Unis
«même quant au statut des avoirs en Suisse de l’I. G. Chemie ».
Ceci semblerait manifestement indiquer que la phase précédente du
différend n’a jamais été résolue que par des procédures ex parte en
Suisse qui n’ont jamais été reconnues par les États-Unis et que ce
différend ne s’est pas atténué et s’est immédiatement étendu aux
avoirs séquestrés aux États-Unis. La façon dont la Suisse insiste
sur le caractère obligatoire de la décision de l’Autorité suisse de
recours accentue la persistance du différend.

Les questions visant le caractère ennemi ou non-ennemi de l’Inter-
handel et des avoirs réclamés n’ont pas changé depuis 1945 quand
la question du blocage en Suisse a été soulevée pour la première
fois entre les Parties. Dire que le différend actuel vise la restitution
d’avoirs aux États-Unis et que ce différend est né le 26 juillet
1948, quand la note du Gouvernement suisse du 4 mai 1948 deman-
dant la restitution des avoirs a regu des Etats-Unis une réponse
négative, ce n’est énoncer qu’une partie du probléme. C’est con-
fondre le sujet du différend avec le but à atteindre. Une chose est
le sujet du différend et une toute autre chose est le but à atteindre
par sa solution. S’il n’y avait pas de différend au sujet du statut de
l'Interhandel et des avoirs, il est à présumer qu’il n’y aurait pas de
différend au sujet de la restitution des avoirs. Le premier différend
indiqué, comme il a été dit précédemment, a existé depuis 1945.
C’est du résultat de ce différend que dépend la restitution des avoirs.

*
* *

Sur la base de ce qui précéde, je conclus que le différend actuel
a pris naissance avant le dépôt de la Déclaration des Etats-Unis,
le 26 aotit 1946, acceptant la juridiction obligatoire de la Cour, et
qu’aux termes de cette Déclaration la Cour était sans compétence
pour connaitre de la réclamation du Gouvernement suisse.

La première exception préliminaire aurait dû être retenue et la
requête aurait dû être rejetée.

(Signé) GREEN H. HACKWORTE.

38
